IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 17 EM 2018
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JESSE DERRICK BOND,                      :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Request to Correct Clerical or

Typographical Error is GRANTED, and the Application for Extraordinary Relief is

DENIED.